Gray, C. J.
This is not a case of cattle found unlawfully at large in the highway and impounded for the purpose of preventing a nuisance and punishing the negligent owner. But the cattle were found doing damage on the defendant’s land, and were impounded by him as a means of redress for his particular injury; and the statute required him to leave a memorandum under his hand with the pound-keeper, stating not merely his claim for damages and its amount, but the cause of impounding. Gen. Sts. c. 25, §§ 25 - 27. The memorandum in the present case was defective in this respect, and the defendant was therefore a trespasser ab initia. Sherman v. Braman, 13 Met. 407. Merrick v. Work, 10 Allen, 544.

Exceptions sustained.